DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, no amendments; although previously noted negatively claiming suramin) is acknowledged.  
The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions – Maintained
Applicant's election with traverse of Group II, claims 21 and 24-27, as drawn to treating a condition species of cancer with the elected anti-sense oligonucleotide, in the reply filed on 3/8/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to rejoin and search Group III.  While the examiner’s maintains the grounds for lack of unity applied, the examiner is open to exploring rejoinder of Group III with applicant should allowable subject matter be found for elected Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 21, 24-27, 31, and 35 read on the elected Group II and species above.
The remaining claims are withdrawn as not drawn to the elected Group.

Claim Rejections - 35 USC § 102 – Anticipation, Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-27, 31, and 35 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s earlier work Perfettini et al. (U.S. Patent Publication No. 2013/0156791).
Perfettini (para 29 and 131) expressly teach the administration of anti-sense oligonucleotides, as P2Y2 receptor inhibitors, to treat cancer, which naturally increases the secretion of inflammatory cytokines (e.g. such as IL-1beta, TNF, IL-12, and IL-23), based on the known effects of administration of the former:
[0028] Inhibitors of gene expression for use in the present invention may be based on anti-sense oligonucleotide constructs. Anti-sense oligonucleotides, including anti-sense RNA molecules and anti-sense DNA molecules, would act to directly block the translation of the mRNA by binding thereto and thus preventing protein translation or increasing mRNA degradation, thus decreasing the level of the protein (e.g. P2Y2 receptor or pannexin 1), and thus activity, in a cell. For example, antisense oligonucleotides of at least about 15 bases and complementary to unique regions of the mRNA transcript sequence encoding the targeted protein (e.g. P2Y2 receptor or pannexin 1) can be synthesized, e.g., by conventional phosphodiester techniques and administered by e.g., intravenous injection or infusion. Methods for using antisense techniques for specifically 
[The latter of which are incorporated herein as part of the state of the art].
[0131] As used herein, the term "HIV-1 related disease" refers to any disease which result from a HIV-1 infection, such as opportunistic infections and cancers. 
Thus, the claimed invention is anticipated based on applicant’s earlier work.
Response to Arguments (No Amendments)
	Applicant’s arguments have been fully considered but are not found persuasive.  Beyond that cited by the examiner that applicant’s earlier work expressly teaches administering oligonucleotides such as P2Y2 inhibitors (para 28) treating HIV-1 related diseases which may include cancers (para 131), applicant’s earlier work additionally contains other passages that such treats tumors (e.g. which may be cancerous or may lead to cancer).
A reference is good for all that it teaches.  Further to this, applicant’s earlier work expressly teaches administering P2Y2 inhibitors to suppress tumors (e.g. which may be cancerous or may lead to cancer):
[0024] One aspect of the present invention relates to a method of reducing macrophage pro-tumoral functions (i.e. tumorigenicity) and/or increasing macrophage tumor suppression activity in a patient, especially in patient suffering from conditions associated with undesirable M2 polarization comprising administering to the subject a therapeutically effective amount of an inhibitor of P2Y2 receptor activity or expression of the present invention. In some embodiments, the method of the present invention reduces tumor-associated macrophages (TAM) recruitment into tumor and/or at least one macrophage pro-tumoral functions. In some embodiments, the method of the present invention represses at least one macrophage pro-tumoral functions selected in the group consisting of tumor invasion, metastasis, tumor cell proliferation, tumor growth, tumor survival, neo-angiogenesis, suppression of innate or adaptive immunity and extracellular matrix remodeling; and tumor angiogenesis.

Thus, the rejection is maintained that applicant’s earlier work in Perfettini expressly teach and anticipates the administration of anti-sense oligonucleotides, as P2Y2 receptor inhibitors, to treat cancer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).